            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 1 of 43




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


WEST FLAGLER ASSOCIATES, LTD., a
Florida Limited Partnership d/b/a MAGIC CITY
CASINO,

      540 N.W. 37th Ave
      Miami, FL 33125,

BONITA-FORT MYERS CORPORATION, a
Florida Corporation d/b/a BONITA SPRINGS
POKER ROOM,

      401 N.W. 38th Court
      Miami, FL 33126,

                    Plaintiffs,

      vs.                                       Civil Action No. ______________

DEB HAALAND, in her official capacity as
SECRETARY OF THE UNITED STATES
DEPARTMENT OF THE INTERIOR,

      1849 C Street, NW
      Washington, DC 20249,

UNITED STATES DEPARTMENT OF THE
INTERIOR,

      1849 C Street, NW
      Washington, DC 20249,

                    Defendants.
             Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 2 of 43




                                            COMPLAINT

       Plaintiffs West Flagler Associates, Ltd, d/b/a Magic City Casino (“West Flagler”) and

Bonita-Fort Myers Corporation, d/b/a Bonita Springs Poker Room (“Bonita”) bring this Complaint

against Defendants Deb Haaland, in her official capacity as Secretary of the United States

Department of the Interior (“Secretary Haaland”), and the United States Department of the Interior

(“DOI”), to challenge Secretary Haaland’s approval of a 2021 Gaming Compact Between the

Seminole Tribe of Florida (the “Tribe”) and the State of Florida (the “Compact,” attached as

Exhibit A). Plaintiffs allege as follows:

                                PRELIMINARY STATEMENT

               Plaintiffs bring this action under the Administrative Procedure Act, 5 U.S.C. § 551,

et seq. (“APA”) and the equal protection guarantee provided through the Due Process Clause of

the Fifth Amendment. It challenges the lawfulness of Secretary Haaland’s August 5, 2021

approval by operation of law pursuant to the Indian Gaming Regulatory Act (“IGRA”), 25 U.S.C.

§ 2701 et seq., of a 2021 tribal-state gaming compact entered into between the Tribe and Florida

that, among other things, purports to authorize the Tribe to operate online sports betting for persons

physically located anywhere in Florida. This authorization of online betting from all locations in

Florida, not just from the Tribe’s reservations, must be set aside for three reasons:

               First, the Compact unlawfully permits the Tribe to operate gaming outside of its

own reservations, which is not permitted by IGRA.            IGRA authorizes tribal-state gaming

compacts—and permits Secretary Haaland to approve such compacts—only to the extent that they

concern “gaming on Indian lands.” 25 U.S.C. § 2710(d)(8)(A) (emphasis added); see also 25

U.S.C. § 2710(d)(1) (“Class III gaming activities shall be lawful on Indian lands only if” certain

conditions are met, including that those activities are “conducted in conformance with a Tribal-

                                                  1
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 3 of 43




State compact . . . . ”) (emphasis added). IGRA strictly defines “Indian lands” as “all lands within

the limits of any Indian reservation,” as well as certain other lands “over which an Indian

tribe exercises governmental power.” 25 U.S.C. § 2703(4). The definition does not encompass

Class III gaming in geographic areas governed by a State rather than a tribe. Because the Compact

is not confined to gambling on Indian lands but rather authorizes Internet gambling throughout the

state of Florida, approval of the Compact was contrary to IGRA and ultra vires.

               Second, the Compact violates other federal laws by unlawfully permitting internet

and bank wire transmission of transactions and payments relating to sports betting between the

Tribe’s reservations and the rest of Florida, where sports betting is otherwise illegal. See Fla.

Const. Art. X, § 30 (prohibiting the expansion of gambling in Florida without approval through a

citizens’ initiative); see also ¶¶ 75–95 below.      Such transactions and payments between a

jurisdiction in which sports gambling could be authorized under the Compact (the Tribe’s

reservations) and a jurisdiction in which sports gambling is prohibited (the rest of Florida) will

violate both the Wire Act of 1961, 18 U.S.C. § 1081, et seq., and the Unlawful Internet Gambling

Enforcement Act (“UIGEA”), 31 U.S.C. § 5361, et seq.

               Third, the unlawful and ultra vires approval of the Compact additionally violates

the Fifth Amendment’s guarantee of equal protection by granting the Tribe a statewide monopoly

over internet sports gambling throughout Florida even as it remains a serious criminal offense for

anyone else to offer it anywhere in Florida. This express preference for tribal versus non-tribal

conduct off of tribal lands lacks the government justification required by the Fifth Amendment.

               The Compact unsuccessfully attempts to circumvent the limitations of IGRA,

UIGEA, the Wire Act, and the Florida Constitution by including provisions in both the Compact

and the Florida legislation ratifying the Compact (the “Implementing Law,” attached as Exhibit B)



                                                 2
             Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 4 of 43




declaring that bets placed from outside of the Tribe’s reservations will be “deemed” to take place

on the reservations so long as the bets are received on “servers” and “devices” located on those

reservations. This fiction does not render the Compact lawful, but rather contradicts the federal

government’s prior position and longstanding precedent interpreting applicable federal law and

recognizing that betting or wagering occur where the bettor is located, and where the wager is

received. See Brief for the United States of America as Amicus Curiae Supporting Appellee,

AT&T Corp. v. Couer d’Alene Tribe, 295 F.3d 899 (9th Cir. 2002) (No. 99-35088), 1999 WL

33622333, at *12-14 (attached as Exhibit C) (citing cases);1 see also id. at *13-14 (“It follows that

‘wagering,’ ‘gambling,’ or ‘gaming’ occur in both the location from which a bet, or ‘offer,’ is

tendered and the location in which the bet is accepted or received.”); California v. Iipay Nation of

Santa Ysabel, 898 F.3d 960, 967 (9th Cir. 2018) (holding that “patrons are engaging in ‘gaming

activity’ by initiating a bet or a wager in California and off Indian lands,” and “thus not subject to

Iipay’s jurisdiction under IGRA”). Declaring that betting took place somewhere it did not does

not change the meaning of federal law or the unlawfulness of the Secretary’s approval of a

Compact that provides for gambling outside of Indian lands.

               The Compact also violates state law and thus improperly approves of gambling that

would be unlawful under UIGEA and the Wire Act. Only very limited forms of “casino gambling”

are permitted under Florida law, and the type of “sports betting” at issue in the Compact is not

among those exceptions.       Florida’s Constitution prohibits any further expansion of casino

gambling except through a citizens’ initiative, Fla. Const., Art. X, § 30(a), and no citizens’

initiative (or other constitutional amendment) has authorized sports betting in Florida. The lone


1
 The Ninth Circuit Court of Appeals did not reach the merits of the case, as it held the appellant,
AT&T, lacked standing to challenge the compact. AT&T Corp. v. Coeur d’Alene Tribe, 295
F.3d 899, 901, 909-10 (9th Cir. 2002).

                                                  3
             Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 5 of 43




exception in Article X, Section 30(c) of the Florida Constitution is for casino gambling pursuant

to Tribal-State compacts adopted and approved under IGRA—which again applies only to gaming

on Indian lands. The Compact and Implementing Law may not expand beyond those bounds; a

sports bet placed by a person elsewhere in the State and received by the Tribe’s server does not

occur on “Indian lands” despite the definitions sections saying it is “deemed” to do so, Exhibit A,

Part III, Sec. CC.2, Part IV, Sec. A; Exhibit B, at 5.

               Moreover, the Florida Constitution defines its exception for casino gambling under

tribal-state compacts by specific reference to federal law, providing that “nothing herein shall be

construed to limit the ability of the state or Native American tribes to negotiate gaming compacts

pursuant to the Federal Indian Gaming Regulatory Act for the conduct of casino gambling on

tribal lands, or to affect any existing gambling on tribal lands pursuant to compacts executed by

the state and Native American tribes pursuant to IGRA.” Fla. Const. Art. X, § 30(c) (emphasis

added). By incorporating the terms of IGRA within its own constitution, Florida effectively

proscribed its ability to impose state law interpretations on the scope of tribal-state compacts.

Florida is bound by the federal restrictions of IGRA and cannot “deem” that sports betting occurs

on Indian lands when it does not.

               In short, despite the efforts of Florida officials and the Tribe, the Compact

unlawfully authorizes gaming that occurs off Indian land. As such, it violates IGRA, the Wire

Act, UIGEA, and the Constitution. It thus was arbitrary and capricious, unlawful, and ultra vires

under IGRA and the Constitution for Secretary Haaland to approve the Compact.

                Additionally, it was arbitrary and capricious, unconstitutional and otherwise

unlawful for Secretary Haaland to approve a Compact giving the Seminole Tribe a monopoly on

online sports betting throughout Florida. Under IGRA, a tribe is an “Indian tribe, band, nation, or



                                                  4
             Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 6 of 43




otherwise organized group or community of Indians,” recognized because of their status as Indians.

25 U.S.C. § 2703(5). In approving the Compact, the Secretary thus unconstitutionally conferred

benefits and privileges to engage in conduct that is criminal for anyone who lacks the requisite

status as Indians.

                                              PARTIES

A. Plaintiffs

                Plaintiff West Flagler Associates Ltd. is a limited partnership registered in the State

of Florida, with its principal place of business located at 401 N.W. 38th Court, Miami, Florida

33126, and is a citizen of Florida. Since 2009, West Flagler has owned and operated the casino

known as Magic City Casino located at 540 N.W. 37th Ave, Miami, Florida 33125. Magic City

Casino is a licensed pari-mutuel2 facility authorized to operate a jai alai fronton, simulcast betting

on dog racing slots and a card room.3 Under the name Magic City Racing, West Flagler also

sponsors thoroughbred racehorses that compete at local tracks.

                Plaintiff Bonita-Fort Myers Corporation is a corporation registered in the State of

Florida, with its principal place of business located at 401 N.W. 38th Court, Miami, FL 33126,

and is a citizen of Florida. Bonita operates Bonita Springs Poker Room, which is an affiliate of

Magic City Casino. Bonita Springs Poker Room opened its card room in Bonita Springs, FL in

October 2020. It operates a 37-table live casino-style poker room, a state-of-the-art sports room




2
  “‘Pari-mutuel’ means a system of betting on races or games in which the winners divide the
total amount bet, after deducting management expenses and taxes, in proportion to the sums they
have wagered individually and with regard to the odds assigned to particular outcomes.” Fla.
Stat. § 550.002(22).
3
 Live greyhound racing was banned in Florida as of January 1, 2021. However, broadcasting
greyhound racing for wagering from other locations is still permitted at Florida pari-mutuels.

                                                  5
             Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 7 of 43




where patrons can wager on simulcast horse racing and jai-alai, and the Brass Tap restaurant and

craft beer bar.

                  Both West Flagler and Bonita are owned by a Florida corporation called Southwest

Florida Enterprises, Inc.

B. Defendants

                  Defendant Deb Haaland is the Secretary of the United States Department of the

Interior, and is responsible for approval of gaming compacts under IGRA. Secretary Haaland

maintains an office at 1849 C Street, NW, Washington, DC 20249. She is sued in her official

capacity.

                  Defendant Department of the Interior is an executive department of the United

States, headquartered at 1849 C Street, NW, Washington, DC 20249, and is responsible for

implementation of IGRA.

                                   JURISDICTION AND VENUE

                  Jurisdiction in this Court is grounded upon and proper under: (1) 28 U.S.C. § 1331,

because this action arises under the laws of the United States; (2) 28 U.S.C. § 1346, because this

action involves claims against the federal government; and (3) 28 U.S.C. § 1361, because this is

an action to compel officers of the United States to perform their duties.

                  Venue is proper in this Court under 28 U.S.C. § 1391(b) and (e) because this is a

civil action in which Defendants are agencies of the federal government and/or officers of the

United States acting in their official capacities, and at least one Defendant maintains its office and

conducts business in this judicial district. Moreover, a substantial part of the events giving rise to

the claims occurred within this judicial district.




                                                     6
             Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 8 of 43




                                   FACTUAL BACKGROUND

A. Plaintiffs Have Been Engaged in the Florida Gaming Business for Several Decades, Are
   Competitors of the Tribe, and Have Made Substantial Investments in Their Businesses.

                The Havenick family has owned and operated West Flagler for over 65 years when

the patriarch of the family, Isadore Hecht, bought Flagler Greyhound Park in the early 1950s.

                For over 50 years, West Flagler held a pari-mutuel permit to conduct greyhound

racing at what is now known as Magic City Casino.

                In 1996, when Florida legalized both cardrooms and “simulcasting,” West Flagler

expanded Magic City to permit customers physically present at its location to bet on other jai alai,

horse and dog racing taking place around the nation. It also began operating poker rooms, and

currently operates a poker room open seven days a week, with nineteen tables offering the most

popular games such as “limit” Texas hold’em, “no limit” Texas hold’em, Omaha, and 7-card stud.

                In 2009, after Florida allowed slot machines to be legalized by local referendum

and such referenda passed in Miami-Dade and Broward Counties, Magic City became the first

casino in Miami to offer Las Vegas-style slot machines. Today, Magic City Casino offers over

800 slot machines, electronic table games, such as blackjack, roulette, craps and baccarat, poker

tables and tournaments, off-track betting and other live entertainment that draws in both in-state

and out-of-state visitors.

                In 2018, following a successful declaratory judgment confirming that a jai alai

permit holder is an “eligible facility” under the state’s slot machine law, Magic City Casino added

live-action jai alai and a state-of-the-art glass-walled jai alai fronton.

                Also in 2018, live greyhound and other dog racing were banned in Florida, but slots

and poker were allowed to continue as “grandfathered” businesses. See Fla. Const. Art. X, § 32.




                                                   7
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 9 of 43




               As a result of the ban on greyhound racing, Magic City Casino closed its greyhound

track in May 2020, and undertook extensive renovations to build out its casino facilities. To date,

West Flagler has spent over $55,000,000 on capital improvements, and continues to make

additional capital improvements to the casino each year.

               Magic City Casino has its own jai-alai roster and, prior to COVID-19, was drawing

over 1,000 fans per week. Simulcast betting is open 7 days a week, year-round, and the

performances are simulcast to fifteen additional pari-mutuel sites, with a daily viewing audience

of over 5,000 people. In 2020, Magic City Casino also launched the Jai Alai Channel on YouTube.

               Magic City Casino has approximately 425 employees, is located less than thirty

miles from the Tribe’s Hard Rock Hollywood Casino, and competes with the Tribe for gaming

patrons.

               In addition to the Magic City Casino offerings in Miami, the Havenick family also

has owned and operated the Naples-Fort Myers Greyhound Racing & Poker in Bonita Springs for

over 50 years. After closing the greyhound racing portion of the facility in May 2020, Bonita

constructed a new 32,000-square foot facility to house what is now the Bonita Springs Poker

Room, at a cost of approximately $10,000,000. Similar to its sister property, Magic City Casino,

the Bonita Springs Poker Room offers simulcast of horse racing and jai-alai where patrons can

place bets and wagers on the events.

               The Bonita Springs Poker Room features such games such as ultimate Texas

hold’em, three-card poker, high-card flush, jackpot hold’em and DJ wild, year round. It is located

approximately twenty-one miles from the Tribe’s Immokalee Casino, and one hundred and fifty

miles from the Tribe’s Tampa Hard Rock Casino.




                                                8
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 10 of 43




               The Bonita Springs Poker Room has approximately 150 employees, and also

competes with the Tribe for gaming patrons.

B. The Tribe and the History of Gaming Compacts with the State of Florida.

               The Tribe is the only tribe in Florida that has negotiated a gaming compact with the

State.

               The Tribe has seven gaming facilities on its six reservations: Seminole Indian

Casino-Brighton, Seminole Indian Casino-Coconut Creek, Seminole Indian Casino-Hollywood,

Seminole Indian Casino-Immokalee, Seminole Indian Casino-Big Cypress, Seminole Hard Rock

Hotel & Casino-Hollywood and Seminole Hard Rock Hotel & Casino-Tampa.

           1. The 2007 Compact Was Ruled Illegal by the Florida Supreme Court.

               On November 14, 2007, the Tribe signed its first compact with then-Florida

Governor Charlie Crist (the “2007 Compact”). The 2007 Compact expanded casino gaming,

permitting the Tribe to offer within its reservations slots, and card games, such as blackjack and

baccarat, that were otherwise prohibited by law. The 2007 Compact went into effect on January

7, 2008, upon publication of the DOI’s Secretary’s approval.

               The Florida Legislature, however, had not authorized Governor Crist to negotiate

the 2007 Compact, and did not ratify it afterwards. Accordingly, shortly after the 2007 Compact

was signed, the Florida House of Representatives and its Speaker filed a petition for a writ of quo

warranto in the Supreme Court of Florida, disputing the Governor’s authority to unilaterally bind

the state to the 2007 Compact.

               In Florida House v. Crist, 999 So. 2d 601 (Fla. 2008), the Florida Supreme Court

held that, because the 2007 Compact authorized gaming that otherwise was prohibited under state

law, Governor Crist had exceeded his authority and could not bind the state to the 2007 Compact.

As the Florida Supreme Court aptly noted, “[n]either the Governor nor anyone else in the executive

                                                9
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 11 of 43




branch has the authority to execute a contract that violates state criminal law.” Crist, 999 So. 2d

at 616.

           2. Florida Breached its Exclusivity Obligations Under the 2010 Compact, and the
              Tribe Stopped Revenue Sharing.

               In 2010, Florida enacted a statute addressing tribal-state gaming compacts and

designating the Governor as the “state officer responsible for negotiating and executing, on behalf

of the state, tribal-state gaming compacts with federally recognized Indian tribes located within

the state” to authorize “class III gaming, as defined in [IGRA], on Indian lands within the state.”

Fla. Stat. § 285.712(1) (emphasis added).      The statute provides, however, that the Florida

Legislature must ratify any compact negotiated by the Governor. Fla. Stat. §§ 285.712(2)-(3).

Thereafter, the Governor must file the ratified, executed compact with the Florida Secretary of

State to forward, along with the ratifying act, to the DOI for review and approval by the DOI

Secretary. See Fla. Stat. §§ 285.712(3)-(4).

               In accordance with this process, on April 7, 2010, then-Governor Crist and the

Tribe executed a new compact (the “2010 Compact,” attached as Exhibit D). The Florida

Legislature ratified it, and the then-Secretary of the DOI approved it, announcing its approval in

the Federal Register on July 6, 2010. 75 Fed. Reg. 38833 (July 6, 2010).

               The 2010 Compact had a term of 20 years, ending July 31, 2030, and remained in

effect until publication of Secretary Haaland’s approval of the Compact in the Federal Register.

See Exhibit D, Part XVI, Sec. B.

               The 2010 Compact allowed the Tribe to operate slot machines, raffles and

drawings, and banking or banked card games (such as baccarat, chemin de fer, and blackjack), in

exchange for a revenue-share payment in the amount of $12,500,000.00 per month during the first

two years of the compact, and in accordance with a sharing cycle after the initial two-year period.


                                                10
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 12 of 43




               The 2010 Compact contained an “exclusivity” clause providing that if any other

entity was authorized to operate Class III gaming or any new forms of Class III gaming or other

casino-style gaming not in operation as of February 1, 2010, the Tribe could stop revenue sharing.

Exhibit D, Part XII.

               In 2011, pari-mutuels, including Plaintiffs, began operating their own designated-

player games at cardrooms. In 2014, state regulators adopted an official rule allowing designated-

player games at cardrooms, thereby allowing the pari-mutuel cardrooms to conduct designated-

player games in which players compete only against each other.

               The Tribe took the position that these designated-player games violated the

exclusivity provisions of the 2010 Compact and, thereby relieved the Tribe of the obligation to

continue revenue sharing under the 2010 Compact.

               In 2016, the Tribe sued Florida to establish its right to cease revenue sharing in light

of Florida’s decision to permit pari-mutuels to offer “banked” card games. The Tribe prevailed in

that lawsuit, and stopped all revenue sharing.

           3. The 2021 Compact at Issue Here Unlawfully Attempts to Expand Sports Betting
              Outside of Indian Lands to Individuals Throughout Florida.

               On April 23, 2021, Governor DeSantis and the Tribe signed the Compact at issue

here.

               Like the 2010 Compact, the new Compact allows the Tribe to conduct slot

machines, raffles and drawings, and banked card games. However, the new Compact also allows

the Tribe to conduct new forms of gaming, including craps, roulette, “Fantasy Sports Contests”4


4
 The Compact defines “Fantasy Sports Contest,” as a “fantasy or simulation sports game or
contest offered by a contest operator or noncommercial contest operator in which a contest
participant manages a fantasy or simulation sports team composed of athletes from a professional
sports organization” where (1) the prizes and awards are established and known to participants in
advance of the contest; (2) winning outcomes reflect the knowledge and skill of the participants;
                                                 11
              Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 13 of 43




and “Sports Betting.”5 Exhibit A, Part III, Sec. F. Critical to this litigation, the Compact permits

sports betting to be conducted via online gaming and permits persons not physically present on the

Tribe’s reservations to engage in such gaming. Exhibit A, Part III, Sec. CC.1. The Compact also

gives the Tribe a monopoly on such online sports betting on the basis of the race of the Tribe’s

members, and the Implementing Law gives that race-based monopoly the formal imprimatur of

state legislation.

                 The Compact also allows online sports betting to occur off Indian lands at pari-

mutuel facilities willing to contract with the Tribe (“Qualified Pari-mutuel Permitholders”).6

Exhibit A, Part III, Sec. CC.3. This arrangement has been described as a “hub and spoke,” whereby

the Tribe is the hub of the betting operation, and the participating pari-mutuels are the offsite



(3) no winning outcome is based on the score, point spread or any performance of any single
actual team; and (4) there are no casino graphics displayed. Exhibit A, Part III, Sec. L.
The Compact requires the Florida Legislature to regulate and ban others from conducting
Fantasy Sports Contests, but the Florida Legislature has not done so. As a result, Fantasy Sports
Contests continue to be unregulated in Florida, but the Tribe, while able to conduct Fantasy
Sports Contests, will not currently obtain a monopoly over them.
5
    The Compact defines “Sports Betting” as:
           wagering on any past or future professional sport or athletic event, competition
           or contest, any Olympic or international sports competition event, any
           collegiate sport or athletic event (but not including proposition bets on such
           collegiate sport or event), or any motor vehicle race, or any portion of any of
           the foregoing, including but not limited to the individual performance statistics
           of an athlete or other individual participant in any event or combination of
           events, or any other ‘in-play’ wagering with respect to any such sporting event,
           competition or contest, except ‘Sports Betting’ does not include Fantasy Sports
           Contests.
Exhibit A, Part III, Sec. CC.
6
  The Qualified Pari-mutuel Permitholder is allowed to perform “wagering undertaken through
the use of electronic devices that will utilize the digital sports book(s) provided by the Tribe, and
that use a brand of the Qualified Pari-mutuel Permitholder(s).” See Exhibit A, Part III, Sec.
CC.3(a).

                                                  12
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 14 of 43




spokes. See https://floridapolitics.com/archives/430065-senate-passes-fantasy-sports-regulations-

over-draftkings-and-fanduels-fears/ (Rep. Sam Garrison stating “There’s a legitimate question and

legal question as to whether or not the sports gaming, with the hub-and-spoke model as

contemplated in the compact, triggers Amendment 3”) (last visited Aug. 6, 2021).              Upon

information and belief, the pari-mutuel locations will not be permitted to accept cash wagers for

sports betting, regardless of whether the pari-mutuels accept cash wagers for other forms of

gaming.

                The Compact purports to convert all sports betting wagers placed by persons

located off Indian Lands—whether from the bettor’s couch or from a pari-mutuel facility—into

wagers made within Indian Lands by declaring:

          [W]agers on Sports Betting and Fantasy Sports contests made by players
          physically located within the State using a mobile or other electronic device
          shall be deemed to take place exclusively where received at the location of the
          servers or other devices used to conduct such wagering activity at a Facility on
          Indian Lands.

Exhibit A, Part IV, Sec. A (emphasis added).

                As originally drafted, the Compact also provided that Florida and the Tribe “agree

to engage in good faith negotiations” to authorize the Tribe to offer all types of Covered Games

online or via mobile devices to players physically located in Florida. Exhibit A, Part XVIII, Sec.

A. It further contemplated the Tribe could offer not only Sports Betting, but also slot machines,

craps, roulette, raffles and drawings, and any other “Covered Games” online or via mobile devices

in the near future. Id.

                During the Florida Legislature’s special session, a number of legislators

strenuously objected to any statewide online casino gambling. As a result of the political backlash,




                                                 13
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 15 of 43




the Tribe released a letter stating that Florida was not obligated engage in those negotiations and

that the provision was not enforceable.

               Thereafter, on May 17, 2021, the Compact was amended to delete Part XVIII,

Section A in its entirety (attached as Exhibit E). At the same time, Florida and the Tribe modified

the Compact to provide that online sports betting will not be implemented before October 15, 2021.

Id.

               On May 19, 2021, the Florida Legislature ratified the Compact as amended, by

passing the Implementing Law. See Exhibit B.

               The Implementing Law adopts the definitions in the Compact and amends Florida

Statutes § 285.710 (previously enacted to ratify the 2010 Compact), to ratify and approve the

Compact, as amended. Exhibit B, at 4-5 (amending Fla. Stat. § 285.710(13)(b)). It further

recognizes that, had Secretary Haaland not approved the Compact or if the Compact is invalidated

by court action, the 2010 Compact will remain in effect. Id. at 2.

               On May 25, 2021, Governor DeSantis approved the Implementing Law.

               On or about June 21, 2021, the State and/or the Tribe submitted the 2021 Compact

to the Secretary Haaland for approval.

               Despite the unlawfulness and unconstitutionality of the Compact and Implementing

Law, and despite Secretary Haaland’s lack of jurisdiction over gaming off Indian lands, DOI took

no action prior to the expiration of the forty-fifth (45th) day to disallow the Compact. The Compact

thus was deemed approved under IGRA and became effective on August 11, 2021, when the notice

of approval was published in the Federal Register. 86 Fed. Reg. 44037.

               On August 6, 2021, DOI sent a letter to the Chairman of the Seminole Tribe and

Governor DeSantis (attached as Exhibit F) stating, “After thorough review under IGRA, we have



                                                14
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 16 of 43




taken no action to approve or disapprove the Compact before August 5, 2021, the 45th day. As a

result, the Compact is considered to have been approved by operation of law to the extent that it

complies with IGRA and existing Federal law. The Compact will become effective upon the

publication of notice in the Federal Register.” Notice was subsequently published in the Federal

Register on August 11, 2021. 86 Fed. Reg. 44037.

               The Compact was intended to supersede the 2010 Compact, and if it remains in

place, will have a thirty (30) year term, terminating July 31, 2051. Exhibit A, Part XVI, Sec. B.

                        THE COMPACT VIOLATES FEDERAL LAW

A. The Compact Both Violates IGRA and Falls Outside Secretary Haaland’s Authority to
   Approve Because It Purports to Authorize Class III Gaming That Takes Place Outside
   “Indian Lands.”

               1. Overview of IGRA.

               There are two types of casino gaming in the United States: (i) “tribal” gaming

operated by Indian tribes (or private parties who are permitted to manage tribal casinos, which

remain the sole proprietary interest of the tribe) on Indian lands pursuant to IGRA; and (ii)

“commercial” gaming operated by private entities on non-Indian lands, which is governed by state

law, such as casino gaming conducted in Las Vegas, Atlantic City or the slots approved by voters

in Miami-Dade and Broward Counties, Florida. Both types of casino gaming must comply with

applicable federal law, with tribal gaming subject to the additional statutory regulation of IGRA.

               When it enacted IGRA in 1988, Congress created a comprehensive framework for

regulation of tribal gaming on tribal lands. Congress found that “Indian tribes have the exclusive

right to regulate gaming activity on Indian lands if the gaming activity is not specifically prohibited

by Federal law and is conducted within a State which does not, as a matter of criminal law and

public policy, prohibit such gaming activity.” 25 U.S.C. § 2701(5) (emphasis added).



                                                  15
             Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 17 of 43




                Importantly, IGRA only authorizes “Indian tribes” to conduct gaming “on Indian

lands,” which are Indian reservations or lands held in trust by the United States for the benefit of

a federally recognized Indian tribe. See 25 U.S.C. § 2703(4). With few exceptions not relevant

here,7 IGRA does not authorize tribal gaming outside of Indian lands. See 25 U.S.C. §§ 2701(5);

2702(3); 2710(a), (b)(1), (d)(l). Indeed, binding precedent dictates that “IGRA affords tools . . .

to regulate gaming on Indian lands, and nowhere else.” Michigan v. Bay Mills Indian Cmty., 572

U.S. 782, 795 (2014) (emphasis added).

                IGRA categorizes gaming into three classes8 and allocates authority to regulate

such gaming on Indian lands. Class III gaming, at issue here, includes, but is not limited to, slot

machines, any house banking game, sports betting, and lotteries. 25 C.F.R. § 502.4; 25 U.S.C.

§ 2703(8).

                IGRA provides that “Class III gaming activities shall be lawful on Indian lands

only if” such gaming is:

            authorized by tribal ordinance or resolution approved by the Chairman of the National
             Indian Gaming Commission (“NIGC”), an independent federal agency within DOI that
             was created by IGRA;



7
  The exceptions are for lands acquired for Indians in trust by the DOI Secretary after October
17, 1988, if the land is acquired: (1) after the DOI Secretary determines acquisition to be in the
best interest of the tribe and not detrimental to the local community and the governor of the state
concurs; (2) for tribes that had no reservation on the date of enactment of IGRA; (3) as part of a
land claim settlement; (4) as part of an initial reservation for a newly recognized tribe; or (5) as
part of the restoration of lands for a tribe restored to federal recognition. 25 U.S.C. § 2719(a)-
(b). None is applicable here.
8
  Class I gaming includes “social games solely for prizes of minimal value or traditional forms of
Indian gaming engaged in by individuals as part of, or in connection with, tribal ceremonies or
celebrations.” 25 U.S.C. § 2703(6). Class II gaming includes bingo and non-banking card
games. Class II gaming expressly excludes electronic games of chance, slot machines, and
banking card games, such as blackjack, baccarat and chemin de fer. 25 U.S.C. § 2703(7). Class
III gaming is defined as “all forms of gaming that are not class I or class II gaming.” 25 U.S.C.
§ 2703(8).

                                                 16
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 18 of 43




          located in a state that permits such gaming; and

          conducted in conformance with a Tribal-State compact.

See 25 U.S.C. § 2710(d)(l).

               If a state legalizes Class III gaming, IGRA grants a tribe the right to demand that

the state engage in good faith negotiations with the tribe to enter into a compact authorizing such

gaming on tribal lands. 25 U.S.C. § 2710(d)(3)(A) (a state “shall negotiate with the Indian tribe

in good faith to enter into such a compact”). If the parties successfully negotiate a compact it

becomes effective “only” after the DOI Secretary approves it and the notice of that approval is

published in the Federal Register. Id. §§ 2710(d)(3)(B), (d)(8)(D); see also 25 C.F.R. § 293.15.

               Under § 2710 of IGRA, the DOI Secretary can approve or disapprove of the

compact, or, in the event no affirmative action disapproving the compact is taken after forty-five

(45) days, the compact is “considered to have been approved,” although it must still comply with

all applicable federal law. 25 U.S.C. § 2710(d)(8); 25 C.F.R. § 293.12.

               Importantly, however, IGRA provides the DOI Secretary with authority to approve

a Tribal-State compact only to the extent the compact “govern[s] gaming on Indian lands.” 25

U.S.C. § 2710(d)(8)(A). In addition, pursuant to IGRA and related regulations, the DOI Secretary

has a legal obligation to disapprove a tribal-state compact purporting to authorize gaming if the

compact violates: (1) any provision of IGRA; (2) “any other provision of Federal law that does not

relate to jurisdiction over gaming on Indian lands;” or (3) “the trust obligations of the United States

to Indians.” 25 U.S.C. § 2710(d)(8)(B); 25 C.F.R. § 293.14.

               The DOI’s Secretary’s obligation is both mandatory and judicially enforceable.

Amador County v. Salazar, 640 F.3d 373, 379-83 (D.C. Cir. 2011). The obligation to disapprove

illegal compacts, and judicially enforceable nature of that obligation, applies whether a compact


                                                  17
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 19 of 43




is affirmatively approved or “deemed approved” through inaction. Id. at 381 (“And just as the

Secretary has no authority to affirmatively approve a compact that violates any of subsection

(d)(8)(B)’s criteria for disapproval, he may not allow a compact that violates subsection (d)(8)(C)'s

caveat to go into effect by operation of law.”).

           2. Because the Compact Purports to Authorize Gaming Outside of Indian Lands, It
              Both Violates IGRA and Falls Outside of Secretary Haaland’s Legal Authority to
              Authorize.

               The Compact here violates IGRA by purporting to authorize gaming activity

occurring outside Indian Lands. Under the Compact, sports betting will occur through the use of

any “electronic device connected via the internet, web application or otherwise, including, without

limitation, any Patron connected via the internet, web application or otherwise of any Qualified

Pari-mutuel Permitholder(s) and regardless of the location in Florida at which a Patron uses the

same.” See Exhibit A, Part III, Sec. CC.2.

               In an effort to get around the limitations of IGRA’s limitation of lawful gambling

to Indian lands, the Compact adds:

         [W]agers on Sports Betting and Fantasy Sports Contests made by players
         physically located within the State using a mobile or other electronic device
         shall be deemed to take place exclusively where received at the location of the
         servers or other devices used to conduct such wagering activity at a Facility on
         Indian Lands.

Id., Part IV, Sec. A (emphasis added).

               The Compact similarly provides that online, off-reservation sports betting “shall be

deemed at all times to be exclusively conducted by the Tribe at its Facilities where the sports

book(s), including servers and devices to conduct the same, are located, including any such

wagering undertaken by a Patron physically located in the State but not on Indian Lands using an

electronic device connected via the internet, web application or otherwise, including, without


                                                   18
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 20 of 43




limitation, any Patron connected via the internet, web application or otherwise of any Qualified

Pari-mutuel Permitholder(s) and regardless of the location in Florida at which a Patron uses the

same.” See Exhibit A, Part III, Sec. CC.2 (emphasis added).

               The Implementing Law similarly states: “[w]agers on sports betting, including

wagers made by players physically located within the state using a mobile or other electronic

device, shall be deemed to be exclusively conducted by the Tribe where the servers or other devices

used to conduct such wagering activity on the Tribe’s Indian lands are located.” Exhibit B, at 5

(amending Fla. Stat. § 285.710(13)(b)) (emphasis added).

               Through this fiction, the Compact and Implementing Law seek to expand sports

betting outside of Indian lands to individuals located anywhere in Florida so long as they have a

computer and internet connection—subject only to the Tribe’s monopoly. Indeed, it purports to

change Florida law to permit “a Patron physically located in the State, but not on Indian Lands” to

engage in sports betting if done online, so long as the “sports book(s), including servers and

devices” are located at one of the Tribe’s casinos. Exhibit A, Part III, Sec. CC.2.

               For example, under the Compact and Implementing Law, an individual over the

age of twenty-one (21), who places a wager on a sporting event using his mobile device from his

couch in Okaloosa, Florida, is “deemed” to have placed the bet over 600 miles away at the

Seminole Hard Rock Hotel & Casino–Hollywood, simply because the Tribe’s servers are located

there. Indeed, the text of the Compact itself acknowledges that the patron does not need to be on

Indian Lands—in direct conflict with the requirements of IGRA and Florida law.

               Contrary to the legal fiction contained in the Compact and its Implementing Law,

IGRA does not authorize a tribe to offer online gaming to patrons located off Indian lands in

jurisdictions where gaming is otherwise illegal despite the servers accepting the bets being located



                                                19
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 21 of 43




on Indian lands. California v. Iipay Nation of Santa Ysabel, 898 F.3d 960, 967 (9th Cir. 2018)

(holding that tribe could not operate an online bingo site despite the server being on Indian lands

as “the patrons are engaging in ‘gaming activity’ by initiating a bet or wager in California and off

Indian lands . . . . As a result, it seems clear that at least some of the ‘gaming activity’ associated

with [the online bingo site] does not occur on Indian lands”). This is because a bet or wager

encompasses two distinct legal acts and is placed both where the bettor and the casino are located,

as recognized by decades of precedent interpreting applicable federal law. See Brief for the United

States of America as Amicus Curiae Supporting Appellee, AT&T Corp. v. Couer d’Alene Tribe,

295 F.3d 899 (9th Cir. 2002) (No. 99-35088), 1999 WL 33622333, at *12-14 (Exhibit C);9 see

also id. at *13-14 (“It follows that ‘wagering,’ ‘gambling,’ or ‘gaming’ occur in both the location

from which a bet, or ‘offer,’ is tendered and the location in which the bet is accepted or received.”);

Iipay Nation of Santa Ysabel, 898 F.3d at 967.

               Consistent with this law, the NIGC itself has repeatedly stated that IGRA does not

provide for gaming off Indian lands via the internet regardless of where the servers are located.

See Letter from Kevin Washburn, General Counsel, NIGC, to Joseph Speck, Nic-A-Bob

Productions, re: WIN Sports Betting Game (Mar. 13, 2001) (“The use of the Internet, even though

the computer server may be located on Indian lands, would constitute off-reservation gaming to

the extent any of the players were located off of Indian lands.” (emphasis added)); Letter from

Kevin Washburn, General Counsel, NIGC, to Robert Rossette, Monteau, Peebles & Crowell, re:

Lac Vieux Desert Internet Bingo Operation (Oct. 26, 2000) (as the [Indian operated internet bingo]

“seeks to draw any player who can log on to the internet site from any location and who is willing


9
 The Ninth Circuit Court of Appeals did not reach the merits of the case, as it held the appellant,
AT&T, lacked standing to challenge the compact. AT&T Corp. v. Coeur d’Alene Tribe, 295
F.3d 899, 901, 909-10 (9th Cir. 2002).

                                                  20
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 22 of 43




to pay the fee. The game itself does not depend on the player being located in a tribal bingo facility

or even on Indian lands” and is not authorized by IGRA (emphasis added)); Letter from Penny J.

Coleman, Deputy General Counsel, NIGC, to Terry Barnes, Director of Gaming, Bingo Networks

(June 9, 2000) (concluding game described as a center located on tribal lands but allowing players

to open an account with the gaming center through the Internet was off-reservation gaming not

authorized by IGRA); Letter from Montie Deer, Chairman, NIGC, to Ernest L. Stensgar,

Chairman, Coeur d’Alene Tribe, re: National Indian Lottery (June 22, 1999) (concluding an Indian

internet lottery gambling enterprise, involving off reservation gaming, was not authorized by

IGRA) (collectively, the “NIGC Letters,” attached as Exhibit G); see also Amicus Brief of the

United States, Couer d’Alene Tribe, 1999 WL 33622333 at *2-3, *9-10 (arguing for affirmance of

district court decision holding that IGRA did not authorize interstate National Indian Lottery

through telephonic communications connecting tribal reservations in several states).

               And indeed Florida itself has in the past taken the position that off-reservation

betting is unauthorized under the IGRA because a bet is placed both where the bettor is physically

located and where the bet is accepted:

         The “on Indian lands” requirement of IGRA clearly mandates that any Indian
         gaming activity, including a consumer’s play or participation in the game,
         physically take place on tribal land. Gaming activity necessarily includes the
         player's placing of the wager or other participation in the game. See, e.g.,
         Black’s Law Dictionary, 679 (6th ed. 1990) (definition of “gambling” includes
         “[m]aking a bet”); Webster's New International Dictionary, 932 (3rd ed. 1964)
         (definition of “gambling” includes the act or practice of betting). In the context
         of a lottery, for the gaming activity to be conducted, participants place their
         wager by purchasing lottery tickets. Under the NIL [National Indian Lottery]
         concept, persons physically present in any of the amici states, not on the Coeur
         d'Alene reservation, would be wagering on the NIL. The existence of a phone
         bank and a centralized computer system on the Coeur d'Alene reservation does
         not change the uncontested fact that the person making the wager is located
         outside of Idaho, and clearly not on the Coeur d'Alene reservation. As a



                                                 21
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 23 of 43




         consequence, because the wager is placed off the reservation, the gaming
         activity is not conducted “on Indian lands” as plainly required by IGRA.

Brief of Amici Curiae in Support of AT&T Corporation and Affirmance, AT&T Corp. v. Couer

d’Alene Tribe, 295 F.3d 899 (9th Cir. 2002) (No. 99-35088), 1999 WL 33622330 at *4

(emphasis added) (footnote omitted).

               Although Secretary Haaland could have approved a compact between Florida and

the Tribe to permit either in-person or online sports betting by patrons physically on the Tribe’s

reservations, the plain language of IGRA prevents her from approving the Compact here because

it does not comply with IGRA’s “Indian lands” requirement. The Compact therefore both violates

IGRA and falls outside the scope of compacts she is authorized to approve in the first instance.

B. The Compact Violates the Wire Act by Purporting to Allow the Tribe and Bettors to Use
   Wire Communication Facilities to Place, Receive, and Facilitate Bets Between the Tribe’s
   Florida Reservations and Other Locations in Florida, Where Sports Betting Is Illegal.

               The Compact not only violates IGRA, but also condones behavior that is contrary

to another “provision of Federal law that does not relate to jurisdiction over gaming on Indian

Lands,” 25 U.S.C. § 2710(d)(8)(B)(ii)—the Wire Act of 1961.

               1. Overview of the Wire Act.

               The Wire Act of 1961, 18 U.S.C. §§ 1081, et seq., applies to transmissions in

interstate or foreign commerce and prohibits interstate online sports betting. Specifically, the Wire

Act makes it illegal for anyone “engaged in the business of betting or wagering” to knowingly use

“a wire communication facility for the transmission in interstate or foreign commerce of bets or

wagers or information assisting in the placing of bets or wagers on any sporting event or contest,

or for the transmission of a wire communication which entitles the recipient to receive money or

credit as a result of bets or wagers, or for information assisting in the placing of bets or wagers . .

. .” 18 U.S.C. § 1084(a) (emphasis added).


                                                  22
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 24 of 43




                A “wire communication facility” is “any and all instrumentalities, personnel, and

services (among other things, the receipt, forwarding, or delivery of communications) used or

useful in the transmission of writings, signs, pictures, and sounds of all kinds by aid of wire, cable,

or other like connection between the points of origin and reception of such transmission.” 18

U.S.C. § 1081. Telephone or cellular communications, debit or credit card transactions, and bank

wire or credit card transfers are common examples of wire communication facilities.

               Wagering via the internet or by mobile phone involves interstate commerce when

the wire and cellular transmissions that make data transmission possible are sent and received cross

state lines, a routine occurrence even with intrastate transactions. In fact, although a player may

be located in one state, his or her internet transaction often is transmitted to a satellite, then

transmitted down to a ground station before being routed to receiving servers.

               In addition, credit or debit card transactions are transmitted through a network and

involve acquiring, processing and issuing credits and debits to or from banks or card processors at

multiple locations throughout the United States.

               The Wire Act thus prohibits the Tribe from knowingly transmitting or receiving

several types of wagering-related communications:

                       a. Internet-transmitted bets or wagers on any sporting event or contest;

                       b. Internet-transmitted information to assist in the placing of bets or
                          wagers on any sporting event or contest;

                       c. Bank wire transfers that entitle the recipients to receive money or credit
                          as a result of bets or wagers; or

                       d. Bank wire transfers that entitle the recipients to receive money or credit
                          for information assisting in the placing of bets or wagers.

See 18 U.S.C. § 1084(a).




                                                  23
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 25 of 43




               To permit the use of wire communication facilities to further gambling wagers in

locations where the gambling in question is legal, the Wire Act contains a safe harbor for “the

transmission of information assisting in the placing of bets or wagers on a sporting event or contest

from a State or foreign country where betting on that sporting event or contest is legal into a State

or foreign country in which such betting is legal.” 18 U.S.C. § 1084(b) (emphasis added).

           2. The Plain Language of the Statute Makes Clear That the Wire Act’s Safe Harbor
              Does Not Apply to the Compact.

               The Wire Act’s safe harbor does not apply to the Compact because the Tribe is

neither a “State,” nor a “foreign country,” but a “federally-recognized tribal government

possessing sovereign powers and rights of self-government.” Exhibit A, Part II, Sec. A; see also

https://www.semtribe.com/stof/history/introduction (“We [the Tribe] are a sovereign government

with our own schools, police, and courts.”).

               The safe harbor exception also does not exempt from liability the interstate

transmission of bets themselves, but only for information “assisting” in the placing of bets. United

States v. Lyons, 740 F.3d 702, 713 (1st Cir. 2014) (citing United States v. McDonough, 835 F.2d

1103, 1104-05 (5th Cir. 1988); United States v. Bala, 489 F.3d 334, 342 (8th Cir. 2007)).

           3. The Safe Harbor Also Does Not Apply Because Sports Betting Is Illegal in Florida.

               The safe harbor in the Wire Act also does not apply to the online sports gambling

authorized in the Compact because sports betting is illegal in Florida.

               Except for a few statutorily approved exceptions, gambling in Florida is largely

illegal. See generally Fla. Stat. Ch. 849; Florida Senate Bill Analysis and Fiscal Impact Statement

for SB 2A, Implementation of the 2021 Gaming Compact, prepared by The Professional Staff of

the   Committee     on   Appropriations,     4   https://www.flsenate.gov/Session/Bill/2021A/2A/

Analyses/2021s00002A.pre.ap.PDF (last visited August 6, 2021). For example, Florida law


                                                 24
              Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 26 of 43




prohibits keeping a gambling house, running a lottery,10 and the manufacture, sale, lease, play, or

possession of slot machines. See Fla. Stat. § 849.01; Fla. Stat. § 849.09; Fla. Stat. § 849.15.

                 The following limited gaming activities are authorized by law and regulated by the

state:

                          a. Pari-mutuel wagering at licensed horse tracks and jai alai frontons, Fla.
                             Stat. Ch. 550;

                          b. Slot machine gaming at certain licensed pari-mutuel locations in Miami-
                             Dade County and Broward County, Fla. Const. Art. X, § 23; and

                          c. Cardrooms at licensed pari-mutuel facilities.

Fla. Stat. § 849.086.11

                 During the 2018 General Election, the Florida electorate overwhelmingly approved

a constitutional amendment, now Article X, Section 30 of the Florida Constitution, seeking to limit

the expansion of gambling in Florida. That amendment provides that a vote proposed by a citizen

initiative to amend the State Constitution pursuant to Article XI, Section 3 of the State Constitution

is (barring some other constitutional amendment) the exclusive method of authorizing “casino

gambling”12 in Florida:


10
     Florida’s voters approved a state-run lottery by constitutional amendment in 1986.
11
  Under certain specific and limited conditions, the conduct of penny-ante games, bingo,
charitable drawings, game promotions (sweepstakes), and bowling tournaments are also
permitted. See Fla. Stat. § 849.085; Fla. Stat. § 849.0931; Fla. Stat. § 849.0935; Fla. Stat.
§ 849.094; Fla. Stat. § 849.141.
12
  “Casino gambling” under the Florida Constitution is defined in terms of Class III gaming
under IGRA:
           As used in this section, “casino gambling” means any of the types of games
           typically found in casinos and that are within the definition of Class III gaming
           in the Federal Indian Gaming Regulatory Act, 25 U.S.C. ss. 2701 et seq.
           (“IGRA”), and in 25 C.F.R. s. 502.4, upon adoption of this amendment, and
           any that are added to such definition of Class III gaming in the future. This
           includes, but is not limited to, any house banking game, including but not
           limited to card games such as baccarat, chemin de fer, blackjack (21), and pai
                                                   25
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 27 of 43




         This amendment ensures that Florida voters shall have the exclusive right to
         decide whether to authorize casino gambling in the State of Florida. This
         amendment requires a vote by citizens’ initiative pursuant to Article XI,
         section 3, in order for casino gambling to be authorized under Florida law.
         This section amends this Article; and also affects Article XI, by making
         citizens’ initiatives the exclusive method of authorizing casino gambling.

Fla. Const. Art. X, § 30(a) (emphasis added.)

               No voter-initiated petition has amended the Florida Constitution to legalize sports

betting in Florida, and no other constitutional amendment has been ratified that would alter the

effect of Article X, Section 30. Accordingly, other than horse racing and jai alai, sports betting

remains illegal in Florida.

           4. Sports Betting Remains Illegal in Florida, Despite the Compact.

               The Florida Constitution prohibits expanding casino gambling without a

constitutional amendment, notwithstanding definitional attempts to circumvent the prohibition.

First, both the Compact and the Implementing Law state that a sports bet placed by a person

anywhere in the State and received by the Tribe’s server is “deemed” to occur on Indian lands:



         gow (if played as house banking games); any player-banked game that
         simulates a house banking game, such as California black jack; casino games
         such as roulette, craps, and keno; any slot machines as defined in 15 U.S.C. s.
         1171(a)(1); and any other game not authorized by Article X, section 15,
         whether or not defined as a slot machine, in which outcomes are determined by
         random number generator or are similarly assigned randomly, such as instant
         or historical racing. As used herein, “casino gambling” includes any electronic
         gambling devices, simulated gambling devices, video lottery devices, internet
         sweepstakes devices, and any other form of electronic or electromechanical
         facsimiles of any game of chance, slot machine, or casino-style game,
         regardless of how such devices are defined under IGRA. As used herein,
         “casino gambling” does not include pari-mutuel wagering on horse racing, dog
         racing, or jai alai exhibitions. For purposes of this section, “gambling” and
         “gaming” are synonymous.

Fla. Const. Art. X, § 30(b).

                                                26
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 28 of 43




         All [online sports betting] shall be deemed at all times to be exclusively
         conducted by the Tribe at its Facilities where the sports book(s), including
         servers and devices to conduct the same, are located, including any such
         wagering undertaken by a Patron physically located in the State but not on
         Indian Lands using an electronic device connected via the internet, web
         application or otherwise, including, without limitation, any Patron connected
         via the internet, web application or otherwise of any Qualified Pari-Mutuel
         Permitholder(s) and regardless of the location in Florida at which a Patron uses
         the same.

Exhibit A, Part III, Sec. CC.2, Part IV, Sec. A; see also Exhibit B, at 5.

               Second, the Implementing Law expands gambling in Florida to include sports

betting, but only to the extent authorized by the Compact itself:

         For the purpose of satisfying the requirement in 25 U.S.C. s 2710(d)(1)(B) that
         the gaming activities authorized under an Indian gaming compact must be
         permitted in the state for any purpose by any person, organization, or entity,
         the following class III games or other games specified in this section are
         hereby authorized to be conducted by the Tribe pursuant to the compact
         described in subsection (3)(b), when such compact has been approved by the
         United States Secretary of the Interior, has not been invalidated by court action
         or change in federal law, and is effective: …. (7) Sports betting….

Exhibit B, at 4-5 (amending Fla. Stat. § 285.710(13)(b)).

               Neither of these provisions can circumvent provisions of the Florida Constitution,

which is the supreme law in Florida.

               Moreover, the relevant exception in the Florida Constitution specifically invokes

IGRA to define its scope:

         … In addition, nothing herein shall be construed to limit the ability of the state
         or Native American tribes to negotiate gaming compacts pursuant to the
         Federal Indian Gaming Regulatory Act for the conduct of casino gambling on
         tribal lands, or to affect any existing gambling on tribal lands pursuant to
         compacts executed by the state and Native American tribes pursuant to IGRA.

Fla. Const. Art. X, § 30(c) (emphasis added).




                                                 27
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 29 of 43




                  That is, Florida’s constitution invokes federal law to define the geographic areas in

which gambling may be expanded without a citizens’ initiative. Because a State cannot legislate

around the plain meaning of a federal statute, the Florida legislature cannot legislate around IGRA.

                  No federal statute exists that would alter the scope of the term “Indian lands” in

IGRA for the purpose of online gaming.

                  The Compact thus violates the Wire Act because it permits the placement of sports

betting by persons located in areas of Florida in which such betting is illegal while using electronic

devices connected to a server on the Tribe’s reservations via the Internet, cellular signals, or web

applications.13 Secretary Haaland therefore was obligated to disapprove the Compact as contrary

to federal law.

C. The Compact Violates UIGEA Because It Purports to Allow Bettors and the Tribe to
   Transfer Payments Relating to Bets or Wagers Between the Tribe’s Reservations and
   Other Locations in Florida, Where Such Bets Are Illegal.

                  In addition to IGRA and the Wire Act, the Compact purports to authorize conduct

that is contrary to the Unlawful Internet Gambling Enforcement Act (“UIGEA”), by permitting

the transfer of payments for bets or wagers between the Tribe’s reservations in Florida, and other

locations in Florida, where sports betting remains illegal.

                  1. Overview of UIGEA.

                  In 2006, Congress enacted UIGEA to strengthen the enforcement of existing

prohibitions against illegal gambling on the Internet. See 31 U.S.C. § 5361(4).




13
  Indeed, even where such bets are placed at pari-mutuel locations that contract with the Tribe,
the bets still must be placed “electronically,” as it appears as though the Tribe will not permit the
pari-mutuels to collect cash wagers for sports betting.

                                                   28
             Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 30 of 43




                UIGEA prohibits anyone “engaged in the business of betting or wagering” from

“knowingly accept[ing],” various types of payments14 “in connection with the participation of

another person in unlawful Internet gambling.” See 31 U.S.C. § 5363.

                “Unlawful Internet gambling” occurs when an individual knowingly places,

receives or transmits a “bet or wager by any means which involves the use, at least in part, of the

Internet where such bet or wager is unlawful under any applicable Federal or State law in the State

or Tribal lands in which the bet or wager is initiated, received, or otherwise made.” 31 U.S.C.

§ 5362(10)(A) (emphasis added). That is, for a bet or wager placed over the internet to be lawful,

the bet must be legal in both the State or Tribal lands in which the bet or wager is placed and where

it is received. See id.

                Betting or wagering on “sporting event[s]” is explicitly covered by UIGEA. 31

U.S.C. § 5362(1)(A).

                UIGEA includes a safe harbor for certain bets or wagers “initiated and received or

otherwise made exclusively within a single State,” and both “the bet or wager and the method by


14
     The types of payments covered by UIGEA are:
         (1) credit, or the proceeds of credit, extended to or on behalf of such other person
         (including credit extended through the use of a credit card);
         (2) an electronic fund transfer, or funds transmitted by or through a money transmitting
         business, or the proceeds of an electronic fund transfer or money transmitting
         service, from or on behalf of such other person;
         (3) any check, draft, or similar instrument which is drawn by or on behalf of such other
         person and is drawn on or payable at or through any financial institution; or
         (4) the proceeds of any other form of financial transaction, as the Secretary and the Board
         of Governors of the Federal Reserve System may jointly prescribe by regulation, which
         involves a financial institution as a payor or financial intermediary on behalf of or for the
         benefit of such other person.
31 U.S.C. § 5363.



                                                  29
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 31 of 43




which the bet or wager is initiated and received or otherwise made is expressly authorized by and

placed in accordance with the laws of such State . . . .” See 31 U.S.C. § 5362(10)(B) (emphasis

added).15

            2. The Plain Language of the Statute Makes Clear That the Safe Harbor in UIGEA
               Does Not Apply to the Compact.

               This safe harbor does not apply to the Compact here because the Tribe is not a

“State” under UIGEA. See 31 U.S.C. § 5362(9) (defining “State” as “any State of the United

States, the District of Columbia, or any commonwealth, territory or other possession of the United

States.”). Accordingly, bets placed between the Tribe’s lands and other locations in Florida do not

qualify as bets made “exclusively within a single State.”

            3. The Safe Harbor in UIGEA Also Does Not Apply Because Sports Betting is Illegal
               in Florida.

               In addition, the safe harbor makes clear that the bets or wagers must be legal not

only where received, but also where “initiated.” See 31 U.S.C. § 5362(10)(B). As discussed in

Section B.4 above, sports gambling is illegal in Florida and cannot be expanded without a citizens’

initiative—except for gambling “on tribal lands pursuant to compacts executed by the state and

Native American tribes pursuant to IGRA.” Fla. Const. Art. X, § 30(c). And, as discussed in

Section B.4 above, Florida’s attempt to contract and legislate around that illegality fails.




15
  UIGEA also excludes from coverage certain bets or wagers that are “initiated and received or
otherwise made exclusively within the Indian lands of a single Indian tribe (as such terms are
defined under the Indian Gaming Regulatory Act,” as well as certain bets or wagers between two
or more Indian tribes. See 31 U.S.C. § 5362(10)(C) (emphasis added). But the Compact does
not fit within either exception, as neither applies to online bets or wagers placed from outside
Indian lands to Indian lands located in a state where the bet or wager otherwise is unlawful. See
Iipay Nation of Santa Ysabel, 898 F.3d at 967 (holding that gaming that does not occur on Indian
lands is not subject to jurisdiction under IGRA and IGRA cannot serve as a shield from the
application of the UIGEA).

                                                 30
           Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 32 of 43




             Florida officials and others have publicly acknowledged the legal concerns with the

Compact:

                    a. Florida State Representative Randy Fine, the House Chair of the Select
                       Committee on Gaming stated: “We’re going to allow the Seminole
                       Tribe to offer sports betting where you can be sitting in your bathtub or
                       sitting on your couch, thinking about a football game, and you can make
                       a wager, regardless of where you physically are, on your cellphone.”
                       William P., House Legislators Approve Deal That Grants Seminole
                       Tribe Expanded Grambling Rights in Florida–Includes Roulette, Craps,
                       and       Sports,      Florida    Insider      (May       19,      2021),
                       https://floridainsider.com/business/
                       house-legislators-approve-deal-that-grants-seminole-tribe-expanded-
                       gambling-rights-in-florida-includes-roulette-craps-and-sports/       (last
                       visited Aug. 6, 2021).

                    b. Florida State Senator Jason Brodeur acknowledged: “You’re going to
                       get into a legal question about where the servers are located and where
                       does the bet take place? You’re going to have folks that argue that the
                       bet actually takes place on tribal land, because that’s where the servers
                       are located. But then the other side is going to say, well, you know, the
                       offer takes place…where the bet was placed.” Jim Rosica, High Stakes:
                       Is Florida Ready for Smartphone-Based Online Sports Betting?,
                       Tallahassee           Democrat           (May          14,         2021),
                       https://www.tallahassee.com/story/
                       news/local/state/2021/05/14/florida-legal-sports-betting-seminole-
                       tribe-compact-desantis-gambling-deal-special-session/4988655001/
                       (last visited Aug. 6, 2021).

                    c. George Skibine, former Deputy Assistant Secretary of Indian Affairs at
                       Department of the Interior told the Florida House Select Committee on
                       Gaming: “[T]he Department [of Interior] will have to look at whether
                       the gaming – when a bet is placed outside Indian lands and the server is
                       on Indian land, whether that satisfies the IGRA requirement that it’s
                       gaming on Indian lands. And I think there is language in [the Desert
                       Rose] opinion that indicate that this is going to be a difficult decision
                       for the department ….” See Testimony before the Florida House Select
                       Committee         on        Gaming,          May        18,        2021,
                       https://www.myfloridahouse.gov/VideoPlayer.aspx?
                       eventID=7311 (last visited July 24, 2021).

                    d. John Sowinski, president of No Casinos, an organization that opposes
                       gambling and advocated for the adoption of Amendment 3, has stated:
                       “It is not legal and permissible to have tribal gambling exceed the
                       boundaries of tribal land.” Forrest Saunders, Florida Poised to Approve
                       New Gaming Rules When Lawmakers Return Next Week, WPTV (May

                                             31
             Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 33 of 43




                            14, 2021) https://www.wptv.com/news/state/florida-poised-to-approve-
                            new-gaming-rules-when-lawmakers-return-next-week (last visited
                            Aug. 6, 2021).

                        e. Florida State Representative Sam Garrison has stated: “There’s a
                           legitimate question and legal question as to whether or not the sports
                           gaming, with the hub-and-spoke model as contemplated in the
                           compact,” is constitutional. “It’s an open legal question. Period.” Ryan
                           Nicol, Dan Gerber, Philip Levine Argue Voters Should Have a Say in
                           New Gaming Deal, Florida Politics, FloridaPolitics.com (May 17,
                           2021) https://floridapolitics.com/archives/430075-gelber-levine-voters-
                           gaming-deal/ (last visited Aug. 6, 2021)

                        f. Representative Garrison also has stated: “There is no black and white
                           answer whether the hub and spoke model is going to be permitted or
                           not. As we’ve said from Day One, and as the parties have contemplated,
                           [whether the hub and spoke model is constitutional] is an open
                           question.” Mary Ellen Klas & Ana Ceballos, Florida Legalizes Sports
                           Betting, Hard Rock to Add Roulette, Craps, Tampa Bay Times (May 19,
                           2021)                          https://www.tampabay.com/news/florida-
                           politics/2021/05/19/florida-legalizes-sports-betting-but-hurdles-
                           remain/ (last visited Aug. 6, 2021).

               The Florida Governor’s office itself has acknowledged that the legality of online

betting is, at a minimum, an open question: “The main concern is whether online gaming is

considered gambling ‘in tribal lands.’” See Frequently Asked Questions – 2021 Compact,

Governor’s     Office    Materials,   https://www.myfloridahouse.gov/api/document/house?Leaf=

HouseContent/Lists/LegislatorUResources/Attachments/66/2021.05.12%20Compact%20FAQs.p

df (last visited Aug. 6, 2021).

               Even Jim Allen, Chairman of Hard Rock International (the Tribe’s casino

operation) has acknowledged the possibility that the online sports betting portions of the 2021

Compact will be struck down: “If we were not to prevail in a state or federal court for the purpose

of sports betting being authorized, the Tribe has already stated it will honor the revenue share from

our land-based casinos at a minimum.” Haley Brown, House Panel Approves Gaming Compact

amid      ‘Open         Legal     Question,’     FloridaPolitics.com      (May       17,      2021),


                                                 32
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 34 of 43




https://floridapolitics.com/archives/430058-house-panel-approves-gaming-compact-amid-open-

legal-question/ (last visited Aug. 6, 2021).

               Because of this recognized uncertainty, the Compact itself contemplates that part

of the Compact (and in particular the off-reservation sports-betting provisions), may be

invalidated, and includes the following severability provisions:

         Each provision, section, and subsection of this Compact shall stand separate
         and independent of every other provision, section, or subsection, and shall be
         interpreted to ensure compliance with IGRA. In the event that a federal district
         court in Florida or other court of competent jurisdiction shall find any
         provision, section, and subsection of this Compact to be invalid, the remaining
         provisions, sections and subsections of this Compact shall remain in full force
         and effect . . . . If at any time the Tribe is not legally permitted to offer Sports
         Betting as described in this Compact, including to Patrons physically located
         in the State but not on Indian Lands, then the Compact will not become null
         and void, but the Tribe will be relieved of its obligation to pay the full
         Guaranteed Minimum Compact Term Payment . . . .
Exhibit A, Part XIV, Sec. A (emphasis added).

D. Approval and Implementation of the Compact Will Significantly Harm Plaintiffs.

               Plaintiffs have for several years competed against the Tribe for customers for slot

machines and customers for using card rooms offering banked card games. The Compact will

significantly harm Plaintiffs’ business by introducing online gaming into Florida and granting the

Tribe the exclusive right to engage in it. As a result, anyone physically located in Florida,

including Plaintiffs’ customers, will be able to engage in sports betting online with the Tribe from

their home or from any Florida location where they have access to an internet connection. This

approval will therefore have a significant and potentially devastating competitive impact on

Plaintiffs and the brick-and-mortar businesses who depend for their profits on individuals coming

into their businesses to engage in gaming activities.




                                                  33
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 35 of 43




               Pari-mutuels such as Plaintiffs depend for their revenue on in-person commerce.

The pari-mutuel business model allows pari-mutuels to profit by offering pari-mutuel betting pools

to the public and collecting a percentage of the money collected from bettors. Pari-mutuel betting

is a gambling framework, utilized primarily in horse racing, jai alai, and any authorized event,

where the competitors finish in a ranked order, from first to last. For example, bettors will bet on

horses to “Win,” “Place” or “Show”—the first three horses across the finish line. The payout is

determined once the betting event (the race or round) commences, which is when the betting pool

is closed. The sportsbook or racetrack where the wager is placed collects a percentage from the

pool, called the vigor, in exchange for offering the wager. The higher the amount of wagers placed

in the betting pool, the greater the vigor and, thus, the greater the net revenue to the pari-mutuel.

In Miami-Dade County, pari-mutuels like the Magic City Casino can also offer Las Vegas-style

slot machines. And all pari-mutuels in Florida can obtain a card room permit. Unlike the online

sports gaming that the Tribe will now be able to offer, patrons must visit the pari-mutuels in order

to play slots or poker or engage in pari-mutuel betting.

               By enabling the Tribe to offer sports betting via computer or phone from a person’s

home or any other location in Florida, the Tribe will have a significant competitive advantage and

cost Plaintiffs significant amounts of revenue. “Home casinos,” as contemplated by the Compact,

will significantly diminish revenue at Plaintiffs’ pari-mutuels’ brick and mortar locations to the

advantage of their competitor because individuals in Florida will be able to gamble from the

comfort of their homes or from any location in Florida, but only with the Tribe. Plaintiffs also will

incur increased costs in advertising and related expenses in an effort to maintain some of their

customer bases.




                                                 34
             Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 36 of 43




                These harmful effects will be even higher because of the COVID-19 global

pandemic that has vastly increased the comparative attractiveness of goods and services that can

be obtained through a computer rather than in person.

                 Plaintiffs also will be harmed by related provisions of the Compact that purport to

authorize pari-mutuels to offer online sports betting placed with the Tribe via on-site kiosks located

at the pari-mutuel facilities.16

                As State Representative Sam Garrison explained, the Compact creates a “hub-and-

spoke model.”17 The Tribe is at the center of the hub and, at its option, one or more pari-mutuels

not located on Indian lands are at spokes of the sports betting wheel.

                These contracts will be uneconomical, but Plaintiffs will have no choice but to enter

them to avoid losing further business to other pari-mutuels in addition to the business that they

already will lose to the Tribe’s online sports betting operation. Under these contracts, the Tribe

may take 40% of the net win on bets placed at kiosks. Further, it may take an as-yet undetermined

amount for the Tribe’s expenses. By contrast, Plaintiffs will not be able to deduct their expenses

before sharing revenue with the Tribe. The “net win” solely refers to the amount won from the

bet, not the profit after expenses.




16
   The Compact also permits pari-mutuels to procure, develop, and advertise the web application
that patrons will use to place sports betting wagers with the Tribe. Exhibit A, Part III, Sec. CC.3.
Unlike the on-site kiosks—which as discussed in the text, are uneconomical but will be
necessary to implement to prevent loss of business to other pari-mutuels—the option of
developing mobile applications for the Tribe is not a realistic one because the costs to implement
it well outweigh both any additional revenue it would generate or lost revenue it would prevent.
17
  Mary Ellen Klas & Ana Ceballos, Florida Expands Gambling, Joins Ranks of Sports Betting
States. But Hurdles Remain, Bradenton Herald (May 19, 2021),
https://www.bradenton.com/news/politics-government/state-politics/article251528698.html (last
visited Aug. 6, 2021).

                                                 35
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 37 of 43




                  The Tribe also will largely be able to dictate the remaining terms of the contract.

The Compact provides that “Within three (3) months of the Effective Date of this Compact, the

Tribe shall negotiate in good faith with any and all willing Qualified Pari-mutuel Permitholders to

enter into written contracts as provided in [the] Section.” Aside from certain specific conditions,

the Tribe exclusively determines the terms and conditions of the contracts. The only consequence

of not entering into at least three (3) contracts with Qualified Pari-Mutuel Permitholders under the

Compact is that the Tribe will pay the state an additional 2% of its “Net Win” from Sports Betting.

Once the Tribe enters into contracts with the first three pari-mutuels, it is up to the Tribe to

negotiate in good faith with other willing pari-mutuels. See Exhibit A, Part III, Sec. CC.4.

                  The Tribe has already begun soliciting potential spokes for its off-reservation online

sports betting.     On June 24, 2021, the Tribe, through Jim Allen, Chairman of Hard Rock

International and CEO of Seminole Gaming, reached out to Magic City “to initiate discussions …

regarding the proposed sports book offering in the state” pursuant to the Compact (the “Allen

Letter”, attached as Exhibit H). The purpose of the Allen Letter is to have Plaintiffs’ pari-mutuels,

and presumably other pari-mutuel facilities, respond to the Tribe’s request for information

regarding their facilities and “proposed framework for branding and marketing the sportsbook.”

Following receipt of the pari-mutuels responses to the request for information, the Tribe will

schedule meetings with interested pari-mutuels to discuss a proposed marketing agreement and

sports betting offering. Id.

                  As the Compact and the Allen Letter make clear, the only way a pari-mutuel can

participate in online off-reservation sports betting is to be one of the spokes on terms and

conditions dictated exclusively by the Tribe.




                                                   36
             Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 38 of 43




                These provisions thus further harm Plaintiffs by requiring them to invest significant

resources in, among other things, negotiating new contracts, installing kiosks and other new

equipment, increasing marketing expenditures, and strategies and planning for entering the new

business. Further, they will be forced to offer a product (the sports-betting kiosks) that will take

business away from other on-site gaming options that are far higher margin. Yet despite the highly

uneconomical nature of the terms, Plaintiffs will have no choice but to offer the option to avoid

losing customers to the Tribe and other pari-mutuels who will offer on-site sports betting. If that

occurred, Plaintiffs would lose both the walk-in traffic from those who will not choose to gamble

online through the Tribe and additional walk-in traffic to pari-mutuels on which their business

models are based. The lost walk-in revenue affects their revenue from slot machines, card rooms,

and pari-mutuel wagering, as well as the ancillary entertainment and dining options offered to

patrons of their facilities.

                The Tribe also has the additional advantage of being able to offer on-site cash

wagering. Plaintiff pari-mutuels permit cash wagering in their gaming, but the Tribe has either

not been willing or not been able to identify any way that the pari-mutuels would be able to permit

on-site cash wagers for sports betting. The ability to conduct cash wagering is an important feature

to many of Plaintiffs’ customers who do not wish to be tracked or to release personal information.

Pari-mutuel customers that prefer cash wagers for their gaming thus will have no incentive to use

the pari-mutuel’s facilities, and those who prefer to do so via credit card will have no need to visit

the facility to do so. The inability to offer cash wagering thus would further diminish the

advantages of offering on-site sports betting beyond preventing other pari-mutuel facilities from

gaining a competitive advantage. At the same time, the Tribe will be able to offer both on-site

cash sports betting and the ability to engage in sports betting online from anywhere in the state.



                                                 37
               Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 39 of 43




                 In sum, Secretary Haaland’s approval of the Compact’s unauthorized purported

legalization of online, off-reservation sports betting will significantly reduce Plaintiffs’ revenues

while imposing significant new costs and burdens to prevent even further revenue losses.

                 All conditions precedent to the bringing of this action, if any, have occurred, have

been waived or are excused.

                 Plaintiffs have retained the undersigned counsel and have incurred costs in bringing

this action.

                                             COUNT I

                     (Administrative Procedure Act, 5 U.S.C. §§ 700, et seq.)
                                    (Against All Defendants)


                 Plaintiffs reallege and incorporate by reference the allegations in the foregoing

numbered paragraphs.

                 Pursuant to IGRA and related regulations, Secretary Haaland has a legal obligation

to disapprove the Compact if it violates: (1) any provision of IGRA; (2) “any other provision of

Federal law that does not relate to jurisdiction over gaming on Indian lands;” or (3) “the trust

obligations of the United States to Indians.” 25 U.S.C. § 2710(d)(8)(B); 25 C.F.R. § 293.14.

                 The Secretary’s approval of the Compact is contrary to IGRA and exceeds the

Secretary’s authority under IGRA, which authorizes the Secretary to approve Compacts only

where they relate to “gaming on Indian Lands.” 25 U.S.C. § 2710(d)(8)(A) (emphasis added). The

Compact here purports to permit gaming by persons located anywhere in the State of Florida,

without requiring their presence on Indian Lands.

                 The Secretary’s approval of the Compact also is unlawful because the Compact

authorizes transactions that are illegal under the Wire Act. Specifically, the Compact unlawfully

allows bettors located outside the Tribe’s reservations to place online bets on sporting events and

                                                  38
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 40 of 43




to receive payments for such bets using wire communications facilities, even though such sports

betting is illegal in Florida. See 18 U.S.C. § 1084(a).

               The Secretary’s approval of the Compact also is unlawful because the Compact

authorizes transactions that are illegal under UIGEA. Specifically, the Compact unlawfully

permits the Tribe to receive payments from persons who are physically located outside the Tribe’s

reservations and are making the payments in connection with sports betting that is illegal in

Florida. See 31 U.S.C. § 5361(4).

               The Secretary’s approval of the Compact is also unlawful because the Compact

violates the equal protection guarantee provided by the Due Process Clause of the Fifth

Amendment of the United States Constitution. The Compact discriminates by affording different

treatment for gaming facilities on the basis of race, tribal affiliation, and national origin. There is

no compelling, legitimate, or even rational government interest that could justify this race-based

and tribe-based disparate treatment of gaming operations, and the Compact is not narrowly or

reasonably tailored to advancing a proper government interest.

               The Secretary’s approval of the Compact, whether by action or inaction, is

arbitrary, capricious, an abuse of discretion and not in accordance with law.

               The Secretary’s approval of the Compact, whether by action or inaction, constitutes

final agency action for which Plaintiffs have no other adequate remedy at law. No other

administrative review is available to plaintiffs.

               The Secretary’s action with respect to the Compact is not entitled to deference

pursuant to Chevron v. Natural Resources Defense Council, Inc., 467 U.S. 837 (1984).

Connecticut v. U.S. Dep’t of the Interior, 344 F. Supp. 3d 279, 307-08 (D.D.C. 2018).

               Plaintiffs have both constitutional and prudential standing to assert this claim.



                                                    39
             Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 41 of 43




                Plaintiffs and the public would be irreparably harmed if the Compact is

implemented.

                The intent of Congress and the public interest will be served by an Order vacating

the Secretary’s approval of the Compact.

                                                 COUNT II

              (Violation of the Fifth Amendment Guarantee of Equal Protection)
                                    (Against All Defendants)

                Plaintiffs reallege and incorporate by reference the allegations paragraphs 1 through

121 above.

                The Fourteenth Amendment to the United States Constitution provides that “No

State shall . . . deny to any person within its jurisdiction the equal protection of the laws.” The

Supreme Court has held that the Fifth Amendment binds the federal government to the same

standard to which the Fourteenth Amendment binds the states. See Bolling v. Sharpe, 347 U.S.

497, 500 (1954); Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 224 (1995).

                Plaintiffs have invested years and millions of dollars into the pari-mutuel facilities,

including offering cardroom and slot machine facilities to patrons as those options were made

available to them under Florida law. Plaintiffs compete with the Tribe for walk-in patrons who,

until the Compact’s terms go into effect, were required to be on the premises of facilities to engage

any gaming offered by each of them.

                Under the terms of the Compact and the Implementing Law passed to enter the

terms of the Compact into Florida law, Plaintiffs will no longer be able to compete on a level

playing field with the Tribe.

                The Compact establishes different treatment for gaming facilities on the basis of

race, tribal affiliation, and national origin.


                                                    40
            Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 42 of 43




                The Compact provides that Florida will permit only the Tribe to offer internet-

based gaming throughout the State of Florida, rather than limited to the Tribe’s gaming facilities

and or even its tribal land more generally. In granting a state-wide, race-based monopoly to the

Tribe, the Compact precludes Plaintiffs from competing with the Tribe even within their own pari-

mutuel facilities in offering sports wagering and online sports wagering.

                Plaintiffs are owned by individuals who are not members of the Tribe, and who are

not Native American.

                Secretary Haaland’s application of IGRA in approving the Compact therefore

violates the Equal Protection guarantee of the Fifth Amendment, by giving federal imprimatur to

a compact that establishes different treatment for gaming facilities on the basis of race, tribal

affiliation, and national origin.

                There is no compelling, legitimate, or rational government interest that could justify

this race-based and tribe-based disparate treatment of gaming operations. Moreover, the race-

based benefit approved by Secretary Haaland is not narrowly or reasonably tailored to advancing

a proper government interest. By granting the state-wide monopoly to offer gaming via the

internet, the approved Compact strays well beyond the purpose of IGRA in supporting self-

governance. Far from identifying a basis sufficient to justify such discrimination, the Compact is

based on the transparent legal fiction that conduct is “deemed” to take place somewhere it does

not.

                As such, the approval by Secretary Haaland of the Compact violates the equal

protection guarantee of the Fifth Amendment and Secretary Haaland’s approval of the Compact

should be vacated.




                                                 41
    Case 1:21-cv-02192 Document 1 Filed 08/16/21 Page 43 of 43




                             PRAYER FOR RELIEF

For the foregoing reasons, Plaintiffs pray for the following relief:

     A. An order vacating and setting aside the Secretary’s approval of the Compact as

         unlawful;

     B. An order awarding Plaintiffs costs, expenses, and attorneys’ fees incurred in these

         proceedings pursuant to 28 U.S.C. § 2412; and

     C. Such other and further relief as the Court deems just and proper.




                                              Respectfully submitted,

                                               /s/ Hamish PM Hume
                                              BOIES, SCHILLER FLEXNER LLP

                                              Hamish P.M. Hume
                                              Amy L. Neuhardt
                                              Samuel C. Kaplan
                                              1401 New York Avenue, N.W.
                                              Washington, DC 20005
                                              Tel: (202) 237-2727
                                              Fax: (202) 237-6131
                                              hhume@bsfllp.com
                                              aneuhardt@bsfllp.com
                                              skalpan@bsfllp.com

                                              Jon Mills
                                              100 SE Second Street, Suite 2800
                                              Miami, FL 33131
                                              Tel: 305 539 8400
                                              Fax: 305 539 1307
                                              jmills@bsfllp.com




                                         42
